Exhibit 16.1 Tel: 704-887-42376 Fax: 704-887-4290 www.bdo.com 1001 MoreheadSquare Drive Suite 300 Charlotte, NC28203 September 18, 2012 Securities and Exchange Commission treet N.E. Washington, D.C. 20549 We have been furnished with a copy of the response to Item 4.01 of Form 8-K for the event that occurred on September 18, 2012, to be filed by our former client, Hampshire Group, Limited.We agree with the statements made in response to that Item insofar as they relate to our Firm. Very truly yours, /s/ BDO USA, LLP BDO USA, LLP, a Delaware limited liability partnership, is the U.S. member of BDO International Limited, a UK company limited by guarantee, and forms part of the international BDO network of independent member firms. BDO is the brand name for the BDO network and for each of the BDO Member Firms.
